Title: Notes on Cabinet Meeting, 16 December 1806
From: Jefferson, Thomas
To: 


                        
                            
                                16 Dec. 1806
                            
                        
                        Dec. 16. present the 4. heads of department. being informed that the Cambrian, one of the vessels
                            proscribed by the proclamation of May last, is in Hampton road, we agreed to issue the proclamation, which see dated Dec. 20. to write to Generals Matthews & Wells to furnish militia for cutting off supplies, & to order the revenue
                            cutters & boats, & the gun boats at Norfolk under Capt Decatur to attend to the same: but first to inform mr Erskine
                            of what is to be done, & detain our orders some days to give time for the effect of his interference. the papers were to
                            have gone off on the 20th. but that morning he informed mr Madison the Cambrian was gone, so our orders and proclamn
                            were suppressed, see the draught of the proclamation.
                    